Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 8, 9, 15, 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kim (US 2014/0172211 A1) and in view of Sponheimer et al. (herein after “Sponheimer”) (US 2016/0303996 A1).
Regarding claims 1, 8, and 15, Kim describes a deceleration control method and system for an electric vehicle while coasting.  The control system consists of an engine (10) (paragraph 0036), a generator (20) that is driven by the engine (10) to generate electricity (Figure 4), a battery (60) that is charged by the generator (see at least paragraph 0011), and a hydraulic pressure brake actuator (335) which is controlled via a brake control unit.  According to what is included in Kim, Kim is quite suggesting that the brake actuator is actuated by the electricity supplied from the battery (60).
Kim is merely missing to disclose the features of “the controller comprising: a coasting condition determiner that determines a satisfaction of a condition to execute the coasting control upon satisfaction of at least one of the following conditions that a speed of vehicle is higher than a predetermined value, that the brake actuator is inactive, that the derive force is not required, that a distance from a car running ahead is greater than a predetermined value, and that a steering angle of the steering actuator is smaller than a predetermined value; a running condition determiner that determines a condition of the vehicle when the coasting condition determiner determines a satisfaction of the condition to execute the coasting control; and a coasting controller that execute the coasting control depending on the condition of the vehicle determined by the running condition determiner, when the coasting condition determiner determines a satisfaction of the condition to execute the coasting control.”
Sponheimer describes system and method for preselecting a coasting function under predetermined conditions, wherein the predetermined conditions include: the gas pedal is in a neutral position, and the current speed of the vehicle is at or greater than a preset value.  As illustrated by Sponheimer, the system includes a drive train controller (paragraph 0035) for executing a software routine in order to determine “a satisfaction of a condition” (Figure 4, step 2 and step 3, gas pedal in neutral position, and driving speed is greater a preset value,) determining a condition of the vehicle (Figure 4, step 5, determining whether the vehicle is still in a coasting mode), and executing the coasting control depending on the condition of the vehicle (Figures 3, paragraphs 0033-47).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kim’s system and method as discussed herein above with the teachings as taught by Sponheimer to arrive at the claimed invention.  The combination would have the advantage of enabling the coast mode of the vehicle based on the satisfaction of at least one predetermined condition and the condition of the vehicle prior to switching to the coast mode.
Regarding claims 2, 9, and 16, Sponheimer teaches that for energy efficiency, when coasting the clutch is disengaged and the internal combustion engines witched off and/or electrical machines are operated in the energy-saving state.




Claims 4, 5, 7, 11, 12, 14, 18, and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kim (US 2014/0172211 A1), Sponheimer (US 2016/0303996 A1), and further in view of Asakura et al. (herein after “Asakura”) (US 2017/0010612 A1).
Regarding claims 4, 11, and 18, Neither Kim nor Sponheimer discloses or even suggests the features of “the vehicle further comprises a steering system that controls a steering angle, a driving system that controls the drive force, and a brake system that controls a braking force, the controller further comprises a travel plan creater that creates a travel plan including a travel locus of the vehicle, and the vehicle includes an autonomous vehicle that can be operated autonomously without requiring a driver to operate the vehicle, by controlling the steering system, the drive system, and the brake system in line with the travel plan created by the travel plan creater.”
Asakura discloses a vehicle control system/method, comprising a travel control unit controls the traveling of the vehicle M in an automated driving mode (paragraph 0008) in which the vehicle travels without being operated by a driver (paragraph 0036), wherein the vehicle M is provided with at least a brake device (76) that controls a braking force, a steering device (74) that controls a steering angle, and a driving system that controls the driving force (see at least paragraphs 0049-0052), wherein the vehicle control unit generates an action plan for the vehicle M to travel to a destination (paragraph 0037).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kim and Sponheimer by substituting the teachings of Asakura so that the vehicle is autonomously controlled to travel to a destination without requiring a driver to operate the vehicle.
Regarding claims 7, and 14, Asakura further discloses and suggests that when the control switching unit (110) switches the control mode of the vehicle M from the automated drive mode to the manual drive mode (paragraphs 0073 and 0075), the driver is notified (paragraphs 0043, and 0075, in the manual drive mode, the navigation device makes guidance of the route leading to the destination by voice).
Regarding claim 5, Sponheimer teaches that for energy efficiency, when coasting the clutch is disengaged and the internal combustion engines witched off and/or electrical machines are operated in the energy-saving state.
Regarding claim 12, Sponheimer teaches that for energy efficiency, when coasting the clutch is disengaged and the internal combustion engines witched off and/or electrical machines are operated in the energy-saving state.
Regarding claim 19, Sponheimer teaches that for energy efficiency, when coasting the clutch is disengaged and the internal combustion engines witched off and/or electrical machines are operated in the energy-saving state.
Examiner’s Comment Regarding Another Cited Reference
This is regarding the Takagi reference (US 2016/0176399 A1).  Takagi discloses a driving assistance system/method in which the autonomous driving is controlled (see paragraph 0074), wherein the system comprises a steering system that controls a steering angle, a drive system that controls braking and driving force (paragraph 0071), and a traveling route creating section that creates a traveling route of the vehicle from a current position to a destination (paragraph 0067).  However, nothing in Takagi is related to “determining a satisfaction of a condition to execute the coasting control upon satisfaction of at least one of the following conditions that a speed of vehicle is higher than a predetermined value, that the brake actuator is inactive, that the driver force is not required, that a distance from a car running ahead is greater than a predetermined value, and that a steering angle of the steering actuator is smaller than a predetermined value.”
Allowable Subject Matter
It is found none of the prior art discloses or even suggests the limitations of “detecting a fuel level of the engine; and inactivating some of the cylinders of the engine when the fuel level is equal to or higher than a predetermined level.”
Claims 3, 6, 10, 13, 17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
		Conclusions
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan C To whose telephone number is (571) 272-6985.  The examiner can normally be reached on from 6:00AM to 2:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vivek D Koppikar, can be reached on (571) 272-5109.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C TO/Primary Examiner, Art Unit 3667